892 F.2d 385
NORTHBROOK NATIONAL INSURANCE COMPANY, Plaintiff-Appellant,v.Larry W. BREWER, Defendant-Appellee.
No. 88-2238.
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1990.

E. Thomas Bishop, P. Michael Jung, Strasburger & Price, Dallas, Tex., for plaintiff-appellant.
Timothy M. Fults, Francis, Fults & Francis, P.C., Dallas, Tex., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Texas.
Before GEE, WILLIAMS, and HIGGINBOTHAM, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
Our decision affirming the district court's dismissal for want of subject matter jurisdiction has in turn been reversed by the United States Supreme Court, --- U.S. ----, 110 S.Ct. 297, 107 L.Ed.2d 223, and remanded to this court.   We remand the case to the district court for further proceedings consistent with the ruling of the United States Supreme Court.


2
REMANDED.